Title: To Thomas Jefferson from James Madison, 20 August 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Aug. 20. 1802
          
          The inclosed letters will shew the object of the Bearer Mr. Baker. From his conversation, I find that, placing Bourdeaux & Gibralter out of view, he wishes to be appd. as Consul, to Minorca, where he says a Consul will be admitted, now that it is again under the Spanish Government, and where he observes a consul may be of use to the U. States, particularly during our bickerings with the Barbary powers. I find from his conversation also that he is a native of Minorca, whilst under British Govt, but that he has been in the U. States about six years & is an American Citizen. Nothing has passed between us that can influence his expectations or calculations, of the result of his pursuit.
          Always with affectionate respects yrs.
          
            James Madison
          
        